Title: To Benjamin Franklin from Robert Morris, 19 January 1783
From: Morris, Robert
To: Franklin, Benjamin


Sir,Office of Finance 19th. Janry. 1783
His Excellency the Governor and the Honorable the Delagates of Virginia have applied to me for my Assistance in obtaining from France certain Arms and Ammunition said to have been furnished by the Court for that State according to an Agreement entered into between Mr. Harrison a special Agent appointed by the Legislature and Monsr. de la luzerne the King’s Minister. These Articles wheresoever they may be deposited are (according to my Informants) in the Care and Custody and Subject to the Direction of Mr. Thomas Barclay the Consul General of the United States who is also the agent of the State of Virginia in France. I have accordingly written to the Consul directing him to cause those Goods to be shipped along with those belonging to the United States and at the repeated Instance of those Gentlemen I am now to address your Excellency upon the same Subject. Going upon the Supposition that the Arms &c. may still be in Europe I take the Liberty to mention that if the War continues the necessity of a Convoy necessarily continuing with it Monsr. de Ville Brun who has long been in the Chesapeak and is well acquainted with the Coast would not only feel himself happy in being charged with that Business but has even assured me that he would gladly take them on Board of his own Ship and at the same Time act as Convoy to the Trade which might be bound to the Chesapeak. Your Excellency will undoubtedly obtain every Information which may be useful on this Subject and your Zeal and Talents will prompt and direct to what is best. I can only add that I shall be happy if you can render any Service on this occasion to the State of Virginia and shall esteem as a Favor the Efforts which you may make—

Before I close this Letter it is well to observe that I have received another Copy of your Letter of the twenty sixth of September in which I find a Copy of the agreement entered into between you and Monsr. de Vergenes.
I have the Honor to be Sir Your most obedient & humble Servant
Robt Morris
His Excellency Benjamin Franklin Esqr. Minister plenipotentiary of the United States of America.Copy
